DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
This is a Non-final office action on the merits in application number 15/850,181. This action is in response to Applicant’s Amendments and Arguments dated 9/15/2020. Claims 1-14, 17 and 18 were amended and Claim 20 was cancelled.  Claims 1-19 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC 101 rejection:
	Applicant asserts on pages 12-13 of the Remarks dated 9/15/2020 that Applicant claims a “special purpose computer system” which is an “additional element” that integrates the abstract idea into a practical application.  This is essentially the same argument that Applicant made in the Remarks dated 1/21/2020.  Applicant argues that the newly added amendments clarify that 
	Applicant asserts on page 13 of the Remarks dated 9/15/2020 that Applicant’s amendments “improve the functioning of the maintenance management system” “by limiting the operations of the user information providing device and the plant maintenance management system in more detail, it is clarified that the user information providing device of the present invention can easily acquire the inventory information of parts of the field device when the parts of the field device are replaced”.  Examiner is interpreting that this is the same argument that Applicant previously made on page 18 of the Remarks dated 1/21/2020 relating to “technical advantage of the invention is time reduction”.  As discussed on pages 4-5 of the Final Rejection dated 6/15/2020, mere automation of manual processes is not a technical solution (see MPEP 2106.05(a). Examiner does not find that Applicant’s amendments affect this response.
	Examiner has carefully considered Applicant’s arguments but does not find them persuasive, the 35 USC 101 Rejection is maintained.

Regarding the 35 USC 102/103 rejection:
Applicant asserts on page 18 that the Prior Art asserted by the Office does not teach the newly added features in amended Claim 1-19. As discussed in the 35 USC 103 Rejection, infra Applicant’s arguments with respect to claims 1-19 have been considered but are moot because 

Specification
The Specification Objections are withdrawn in view of Applicant’s Amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 11 and 20 recite the statutory categories of device (Machine), Method and Storage Medium (Manufacture), respectively.  Claims 2-10 depend from Claim 1 and are thus Machine claims and Claims 12-19 depend from Claim 11 and are thus Method claims.
	Step 2A, prong 1: 
Using Claim 1 as exemplary, Amended Claim 1 recites acquiring information and generating a maintenance work order. Amended Claim 1 recites a “maintenance management system”, a “plant maintenance management system”, a “maintenance management device”, a 
Amended Claim 11 teaches a method that contains the same software configuration and does not recite any hardware. Examiner notes that the previously claimed “work order processor” is a software construct.  Amended Claims 1 and 11 recite a system that, under its broadest reasonable interpretation and but for the recitations of a computer processor in Claim 1, covers a Method of Organizing Human Activity. Claims 2-10 and 12-19 recite a software configuration that “is configured to” gather information and output it and thus also contain the same abstract idea.  Accordingly, Claims 1-19 recite an abstract idea.  

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. Claim 1 recites a “processor”. The Applicant does not claim any other hardware.  Examiner notes that Applicant does not specifically use the word “processor” in his Specification except in reference to software functionality but lists a “central processing unit (CPU)” on pages 6, 24 and 25 and in Fig 7 with no description other than the name. Applicant states on page 24, lines 19-20, that the 

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a generic computer processor and generic storage medium taken individually and in combination, amount to no more than mere instructions to apply the exception using generic computer systems. Applicant now claims “merging” functionality of merging two look-up tables using a common key. Examiner holds that the “merging” functionality is part of the abstract idea not an “additional element”. Examiner also holds that choice of a data structure between functionally 

Claims 1-19 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0195265 to Sharon M. Billi et. al. (Billi 1) in view of U.S. Patent Publication 2002/0055790 to Robert B. Havekost et. al. (Havekost).

Regarding Claims 1 and 11:
(Currently Amended): A maintenance management system that comprises a vendor information providing device, a user information providing device,  a maintenance management device, and a plant maintenance management system, ([0044] “industrial automated notification system 202” and [0090] “centralized system”).

...wherein the user information providing device is configured to provide user information to the maintenance management device, the user information comprises inventory information of the parts of the field device,… a user information acquirer configured to acquire the user information from the user information providing device. ([0053] “customer identifier” and “uniquely describes the industrial asset” and [0060] “tag storage area 302 can also include a 

wherein the maintenance management device comprises a processor configured to execute a program to implement: ([0051] “processor”). 

…an alarm information acquirer configured to acquire alarm information of the field device; and ([0069] “the event identification component 206 can detect when the industrial asset 304 has generated an alarm or fault” and [0071] “ the event identification component 206 provides event information describing the event to the notification component 208…identification of the detected event”).

a work order processor configured to, when the alarm information acquirer has acquired the alarm information of the field device, acquire a countermeasure corresponding to the alarm information from the merging information stored in the merging information storage to generate a work order of a maintenance operation for the field device. ([0091] “the notification system can, in addition to sending a notification to the support provider, generate an electronic work order” and [0092] “the notification system 1006 can, in addition to sending notifications to the relevant personnel, generate a purchase order for the device or component to be replaced”).

wherein the plant maintenance management system is configured to record a maintenance history of the field device and provide the inventory information of the parts of the field device to the user information providing device as the user information.  ([0067] “updated dynamically” and “track…version history”). See also “Data Historians 110” in at least Fig 1 and [0038].

While Billi 1 teaches alarm information mapped to countermeasures in [0053, 0057, 0042 and 0092], Billi 1 does not specifically teach: wherein the vendor information providing device is configured to provide vendor information to the maintenance management device,   the vendor information comprises alarm information determined for each model of a field device and part information of parts to be replaced in correspondence with the alarm information,…a vendor information acquirer configured to acquire the vendor information from the vendor information providing device.  Havekost, in the same field of art, teaches: ([0054] “alarm processing software 50 uses the appended manufacturer identification, device type and revision level fields of the extended device alarm message to select one from a plurality of device alarm tables. The device alarm tables enable the alarm processing software 50 to map, translate or match each possible combination of enhanced alarm message field information (i.e., manufacturer identification, device type identification, revision level, block identification, etc.) to a set of displayable textual fields that contain the same types of information displayed in connection with process alarms…the alarm device tables may include corrective action information appropriate to the type of device and the nature of the alarm being generated by the device… the device should be removed from service”). 

Billi 1 teaches: a merging information storage which stores merging information created by merging the (countermeasure) and the user information acquired by the user information acquirer; 3 ([0071] “notification component 208 references or retrieves appropriate items of information from the tag storage area” and [0073] “retrieve device or machine identification information…device model number or other vendor defined identifier” and [0074] “also retrieve one or more maintenance notes 310 from the tag storage area…determined to be relevant to the detected issue”).  Examiner is interpreting the merging information storage to be equivalent to the “tag storage area”. Billi 1 does not specifically teach: vendor information acquired by the vendor information acquirer as described previously in the same claim. As discussed previously, Havekost teaches vendor information acquired by the vendor information acquirer in [0054].  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date to use the mapping of alarms to part replacement for particular device models, as taught by Havekost, in the system taught by Billi 1 because part replacement is a particular kind of countermeasure and the name of the part to be replaced in a particular device would be predictably useful information to a repair person for a particular device, as taught by Billi 1.

Regarding Claims 2 and 12:
Billi 1 in view of Havekost teaches all of the elements of Claims 1 and 11. Billi 1 also teaches: (Currently Amended): The maintenance management system according to claim 1, wherein the vendor information acquirer is configured to acquire, as the vendor information, the alarm information to be output from the field device corresponding to the identification information ([0063] “given industrial asset may be associated with a particular set of event types…list of events including…fault”).
and a countermeasure for the alarm information, ([0063] “for which expert information can be configured”). Examiner notes that if “countermeasure” is meant to also include “part information”, this is taught by Havekost in [0054], as discussed in Claim 1. 
wherein the user information acquirer is configured to acquire, as the user information, the alarm information output from the field device and the identification information of the field device which has output the alarm information, and ([0069] “the alarm or fault conditions associated with the controlled machine or process may be defined by the user”).
wherein the work order processor is configured to generate the work order based on the identification information, the alarm information, and the countermeasure. ([0091] “generate automated work orders if the detected event is determined to require an on-site visit to the customer's plant facility by an outside contractor. In such embodiments, the expert tag information may categorize different event types”).

Regarding Claims 3, 4, 5, 13, 14 and 15:
Billi 1 in view of Havekost teaches all of the elements of Claims 1 and 11. Billi 1 also teaches: (Currently Amended): The maintenance management system according to claim 1, further comprising: a part order processor configured to generate a part order for ordering at least one of a part used in the field device and a whole of the field device based on the vendor information and the user information.   The maintenance management system according to claim 3, 4 wherein the vendor information acquirer is configured to acquire the alarm information to be output from the field device corresponding to the identification information and part information of the part to be exchanged to perform the countermeasure for the alarm information, wherein the user information acquirer is configured to acquire the alarm information output from the field device and the identification information of the field device which has output the alarm information, and wherein the part order processor is configured to generate the part order based on the identification information, the alarm information, and the part information.  The maintenance management system according to claim 3, wherein the part order processor is configured to provide the part order to an ordering system which manages ordering operations.   ([0092] “allow the event types to be categorized according to whether a replacement device or component will be necessary (e.g., a failed meter or I/O module, etc.). When an industrial asset reports an issue that is defined as requiring a replacement part, the notification system 1006 can, in addition to sending notifications to the relevant personnel, generate a purchase order for the device or component to be replaced”). Examiner is interpreting “events” to be equivalent to “alarms”. This is based on (at least [0054] “event categories…include operational faults, mechanical downtime faults…”).

Regarding Claims 7 and 17:
 Billi 1 in view of Havekost teaches all of the elements of Claims 1 and 11. Billi 1 also teaches: (Currently Amended): The maintenance management system according to claim 1, wherein the user information acquirer is configured to acquire the user information from a maintenance device which is carried by a maintenance operator who performs the maintenance operation for the field device and connected to the field device communicably.   ([0093] “personal device carried by the recipient (e.g. a mobile phone)”).

Regarding Claims 8 and 18:
Billi 1 in view of Havekost teaches all of the elements of Claims 1 and 11.  Billi 1 also teaches: (Currently Amended): The maintenance management system according to claim 1, 5 wherein the work order processor is configured to provide the work order to a maintenance management system which records a maintenance history of the field device or manages a maintenance plan of the field device.   ([0067] “updated dynamically” and “track…version history”). See also “Data Historians 110” in at least Fig 1 and [0038].

Regarding Claims 9 and 19:
Billi 1 in view of Havekost teaches all of the elements of Claims 1, 2, 11 and 12. Billi 1 also teaches: (Currently Amended): The maintenance management system according to claim 2, wherein the work order processor is configured to specify a maintenance operator to whom the work order is provided after the alarm information is acquired, and generate the work order corresponding to a skill of the specified maintenance operator.  ([0042] “suitable experts or expert entities based on the type of detected issue” and [0054] “classifies each expert according to the type of event or issue the expert is qualified to address”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0195265 to Sharon M. Billi et. al. (Billi 1) in view of  U.S. Patent Publication 2002/0055790 to Robert B. Havekost et. al. (Havekost) and further in view of U.S. Patent Publication 2017/0123397 to Sharon M. Billi et. al. (Billi 2).
Regarding Claims 6 and 16:
Billi 1 in view of Havekost teaches all of the elements of Claims 1, 2, 11 and 12. Billi 1 does not specifically teach:  The maintenance management device according to claim 3, wherein the user information acquirer is configured to acquire information on a number of the parts in stock, and wherein the part order processor is configured to generate the part order in accordance with the number of the parts in stock. Billi 2, in the same field of art and by the exact same set of 13 inventors as Billi 1, teaches ([0071] “inventory information for replacement components corresponding to defective components on the machine”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to combine Billi 1 and Billi 2 because they are different aspects of the same system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0195265 to Sharon M. Billi 1 et. al. (Billi 1) in view of  U.S. Patent Publication 2002/0055790 to Robert B. Havekost et. al. (Havekost) and further in view of U.S. Patent Publication 2015/0081161 to Gerry Chapman et. al. (Chapman).

Regarding Claim 10:
Billi 1 in view of Havekost teaches all of the elements of Claims 1 and 11. Billi 1 also teaches ([0095] “deliver live video streams of a device or machine to a user’s personal device to facilitate remote visual diagnosis”) but Billi 1 does not specifically teach: The maintenance management device according to claim 1,wherein the work order processor is configured to generate the work order which is text information in which a procedure of maintenance operations is itemized, a still image file which represents the procedure using a still image, or a video image file which represents the procedure using a video. Chapman teaches a vehicle repair system that uses portable devices that can present a work order and other maintenance and repair information to a user wherever the device that needs maintenance is located. ([0008] “To reduce the volume of documentation required … tablet computers can replace and/or augment more traditional, printed, service, maintenance and repair documentation. … Additionally, electronic documentation supports the presentation of maintenance and repair information in machine executable formats such as animations, audio, video, and audio/visual presentations heretofore impossible to include in printed documentation”). It would be obvious to use the portable device taught in Billi 1 to obtain and display the work order and other maintenance information as taught by Chapman because the combination would yield predictable results.

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Application 2002/0163427 (Eryurek) teaches a process control system with smart field devices that can individually identify themselves electronically to the system [0007], a vendor alarm code list [0011], rules that include user info [0023] and coordination with an asset management system [0024].
U.S. Patent 8,170,893 (Rossi) teaches a plant process for creating work orders and using alarms for integrating measurement technologies and spare parts and for managing repair and replacing (R & R) activities. 
U.S. Patent Application 2009/0204232 (Guru) teaches a control system that uses an expert system and data fusion [0076] to integrate maintenance with replacement part order inventory data [0043].
U.S. Patent Application 2002/0077711 (Nixon) teaches a process plant system that integrates and communicates data and generates work orders and part orders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687